UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended December 31, 2013 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission File Number 1-14523 TRIO-TECH INTERNATIONAL (Exact name of Registrant as specified in its Charter) California 95-2086631 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 16139 Wyandotte Street Van Nuys, California (Address of principal executive offices) (Zip Code) Registrant's Telephone Number, Including Area Code:818-787-7000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes RNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of RegulationS-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesRNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x As of February 04, 2014, there were 3,508,055 shares of the issuer’s Common Stock, no par value, outstanding. TRIO-TECH INTERNATIONAL INDEX TO CONDENSED CONSOLIDATED FINANCIAL INFORMATION, OTHER INFORMATION AND SIGNATURE Page Part I. Financial Information Item 1. Financial Statements (a) Condensed Consolidated Balance Sheets as of December 31, 2013 (Unaudited) and June 30, 2013 4 (b) Condensed Consolidated Statements of Operations and Comprehensive Income for the Three Months and Six Months Ended December 31, 2013 (Unaudited) and December 31, 2012 (Unaudited) 5 (c) Condensed Consolidated Statements of Shareholders Equity for the Six Months Ended December 31, 2013 (Unaudited) and the year ended June30, 2013 6 (d) Condensed Consolidated Statements of Cash Flows for the Six Months Ended December 31, 2013 (Unaudited) and December 31, 2012 (Unaudited) 7 (e) Notes to Condensed Consolidated Financial Statements (Unaudited) 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 Item 3. Quantitative and Qualitative Disclosures about Market Risk 38 Item 4. Controls and Procedures 38 Part II. Other Information Item 1. Legal Proceedings 39 Item 1A. Risk Factors 39 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 39 Item 3. Defaults upon Senior Securities 39 Item 4. Mine Safety Disclosures 39 Item 5. Other Information 39 Item 6. Exhibits 39 Signatures 40 2 Index FORWARD-LOOKING STATEMENTS The discussions of Trio-Tech International’s (the “Company”) business and activities set forth in this Form 10-Q and in other past and future reports and announcements by the Company may contain forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended, and assumptions regarding future activities and results of operations of the Company.In light of the “safe harbor” provisions of the Private Securities Litigation Reform Act of 1995, the following factors, among others, could cause actual results to differ materially from those reflected in any forward-looking statements made by or on behalf of the Company: market acceptance of Company products and services; changing business conditions or technologies and volatility in the semiconductor industry, which could affect demand for the Company’s products and services; the impact of competition; problems with technology; product development schedules; delivery schedules; changes in military or commercial testing specifications which could affect the market for the Company’s products and services; difficulties in profitably integrating acquired businesses, if any, into the Company; risks associated with conducting business internationally and especially in Southeast Asia, including currency fluctuations and devaluation, currency restrictions, local laws and restrictions and possible social, political and economic instability; changes in U.S. and global financial and equity markets, including market disruptions and significant interest rate fluctuations; and other economic, financial and regulatory factors beyond the Company’s control. Other than statements of historical fact, all statements made in this Quarterly Report are forward-looking, including, but not limited to, statements regarding industry prospects, future results of operations or financial position, and statements of our intent, belief and current expectations about our strategic direction, prospective and future financial results and condition. In some cases, you can identify forward-looking statements by the use of terminology such as “may,” “will,” “expects,” “plans,” “anticipates,” “estimates,” “potential,” “believes,” “can impact,” “continue,” or the negative thereof or other comparable terminology.Forward-looking statements involve risks and uncertainties that are inherently difficult to predict, which could cause actual outcomes and results to differ materially from our expectations, forecasts and assumptions. Unless otherwise required by law, we undertake no obligation to update forward-looking statements to reflect subsequent events, changed circumstances, or the occurrence of unanticipated events. You are cautioned not to place undue reliance on such forward-looking statements. 3 Index PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS TRIO-TECH INTERNATIONAL AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (IN THOUSANDS, EXCEPT NUMBER OF SHARES) December31, June30, ASSETS (Unaudited) CURRENT ASSETS: Cash & cash equivalents $ $ Short-term deposits Trade accounts receivable, less allowance for doubtful accounts of $148 and $139 Other receivables Loans receivable from property development projects, less allowance for doubtful accounts of $330 and nil Inventories, less provision for obsolete inventory of $865 and $912 Prepaid expenses and other current assets Asset held for sale - - Total current assets INVESTMENTS INVESTMENT PROPERTIES, Net PROPERTY, PLANT AND EQUIPMENT, Net OTHER ASSETS RESTRICTED TERM DEPOSITS TOTAL ASSETS $ $ LIABILITIES CURRENT LIABILITIES: Lines of credit $ $ Accounts payable Accrued expenses Income taxes payable Current portion of bank loans payable Current portion of capital leases 84 Total current liabilities BANK LOANS PAYABLE, net of current portion CAPITAL LEASES, net of current portion DEFERRED TAX LIABILITIES OTHER NON-CURRENT LIABILITIES 38 12 TOTAL LIABILITIES $ $ COMMITMENT AND CONTINGENCIES - - EQUITY TRIO-TECH INTERNATIONAL’S SHAREHOLDERS' EQUITY: Common stock, no par value, 15,000,000 shares authorized; 3,508,055 and 3,321,555 shares issued and outstanding as at December 31, 2013 and June 30, 2013, respectively $ $ Paid-in capital Accumulated retained earnings Accumulated other comprehensive gain-translation adjustments Total Trio-Tech International shareholders' equity NON-CONTROLLING INTEREST TOTAL EQUITY $ $ TOTAL LIABILITIES AND EQUITY $ $ See notes to condensed consolidated financial statements. 4 Index TRIO-TECH INTERNATIONAL AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME UNAUDITED (IN THOUSANDS, EXCEPT EARNINGS PER SHARE) Six Months Ended Three Months Ended Dec. 31, Dec. 31, Dec. 31, Dec. 31, Revenue Products $ Testing Services Others 90 63 46 33 Cost of Sales Cost of products sold Cost of testing services rendered Others 70 65 35 32 Gross Margin Operating Expenses: General and administrative Selling Research and development 49 72 (Gain) / loss on disposal of property, plant and equipment 11 (3 ) (2 ) - Total operating expenses Lossfrom Operations ) Other Income / (Expenses) Interest expenses ) Other(expenses) / income, net ) ) 56 Total otherincome / (expenses) Lossfrom Continuing Operationsbefore Income Taxes ) Income TaxBenefits/(Expenses) 82 39 (2 ) Loss from continuing operations before non-controlling interest, net of tax ) Other Operating Activities Equity in earnings of unconsolidated jointventure, net of tax - Discontinued Operations (Note 16) Loss from discontinued operations, net of tax ) NET LOSS ) Less: net income / (loss) attributable to the non-controlling interest 98 ) (3 ) ) Net Loss Attributable to Trio-Tech International Common Shareholder $ ) $ ) $ ) $ ) Amounts Attributable to Trio-Tech International Common Shareholders: Loss from continuing operations, net of tax ) Loss from discontinued operations, net of tax ) Net Loss Attributable to Trio-Tech International Common Shareholders $ ) $ ) $ ) $ ) Comprehensive Income / (Loss) Attributable to Trio-Tech InternationalCommon Shareholders: Net loss ) Foreign currency translation, net of tax ) 39 Comprehensive Income / (Loss) ) 81 Less: Comprehensive (loss) / income attributable to the non-controlling interest (5 ) 52 (1 ) ) Comprehensive Income / (Loss) Attributable to Trio-Tech International Common Shareholders $ ) $ 29 $ ) $ ) Basic and Diluted Loss per Share: Basic and diluted loss per share from continuing operations attributable to Trio-Tech International $ ) $ ) $ ) $ ) Basic and diluted loss per share from discontinued operations attributable to Trio-Tech International $ ) $ ) $ - $ ) Basic and Diluted Loss per Share from Net Loss Attributable to Trio-Tech International $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding Basic Dilutive effect of stock options - Number of shares used to compute earnings per share diluted See notes to condensed consolidated financial statements. 5 Index TRIO-TECH INTERNATIONAL AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF SHAREHOLDERS' EQUITY (IN THOUSANDS) Common Stock Additional Paid-in Accumulated Retained Accumulated Other Comprehensive Non- Controlling Shares Amount Capital Earnings Income Interest Total $ Balance at June30, 2012 Stock option expenses - - 42 - - - 42 Net loss - - - ) - ) ) Translation adjustment - Dividend declared by subsidiary - ) ) Contributions to capital by related party – loan forgiveness - Balance at June30, 2013 Stock option expenses - Net (loss) / income - - - ) - 98 ) Translation adjustment - ) ) ) Dividend declared by subsidiary - ) ) Stock Options exercised - Balance at Dec.31, 2013 See notes to condensed consolidated financial statements. 6 Index TRIO-TECH INTERNATIONAL AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS(IN THOUSANDS) Six Months Ended Six Months Ended December31, December31, (Unaudited) (Unaudited) Cash Flow from Operating Activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash flow provided by operating activities Depreciation and amortization Bad debt (reversal) / expense, net 20 Inventory provision ) ) Warranty expense, net 3 3 Accrued interest expense, net of interest income 5 24 (Gain) / Loss on sale of property-continued operations 11 (3
